Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 03/25/2022 with respect to claims 20-28 and 37 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“…Mineshita teaches that the device (101) is a light-emitting device and therefore that the resin package (5) in which the LED chip (4) is embedded, must be transparent. See, e.g., Mineshita, paragraphs [0023], [0024], [0068] and [0074] (showing that the resin package 50 covers the LED Chip (4) and uses a transparent epoxy resin material, or a mixture of the transparent epoxy resin material and a fluorescent material). Applicant notes that the resin package is still transparent and not reflective or absorbing even when the fluorescent material is used. 
The Office Action identifies the molded body as the resin package (5) of Mineshita. The Office Action further states that Mineshita does not show that the resin package is impermeable to radiation, that Balakrishnan shows an impermeable package and that a skilled artisan would be motivated to replace the transparent resin package of Mineshita with the impermeable package of Balakrishnan. See Office Action, pages 2-3. Applicant respectfully disagrees. 
The M.P.E.P. teaches that if a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). See M.P.E.P. § 2143.01 (V). 
A skilled artisan would not replace the resin package (5) of Mineshita with the impermeable package of Balakrishnan because this replacement would make the light emitting device (101) of Mineshita unsatisfactory for its intended purpose since the impermeable package would cover the LED chip preventing the package to emit any light (which is the main purpose of a light-emitting device of Mineshita). 


The Examiner respectfully submits that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mineshita teaches the resin package (5) and Balakrishnan teaches wherein the encapsulation may be made from molded non-ferrous insulating material, plastic, ceramic covers or the like”, ¶ [0043], note that the insulating, plastic materials are the same as the transparent resin material, therefore, Balakrishnan offers a variety of choice to select appropriate material to meet the appropriate environment, in this case the ceramic cover might be included. Thus, it would be very reasonable to combine the two arts as listed above to achieve a predictable result.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/           Primary Examiner, Art Unit 2894